COURT OF APPEALS OF VIRGINIA


Present: Judges Willis, Bray and Overton
Argued at Norfolk, Virginia


WILBUR L. MARTIN, JR.
                                        MEMORANDUM OPINION * BY
v.          Record No. 2861-95-1         JUDGE RICHARD S. BRAY
                                           SEPTEMBER 24, 1996
COMMONWEALTH OF VIRGINIA


          FROM THE CIRCUIT COURT OF THE CITY OF CHESAPEAKE
                   V. Thomas Forehand, Jr., Judge
           Wesley A. Murphy for appellant.

           Monica S. McElyea, Assistant Attorney General
           (James S. Gilmore, III, Attorney General;
           Daniel J. Munroe, Assistant Attorney General,
           on brief), for appellee.



     Wilbur L. Martin, Jr. (defendant) was convicted by a jury of

possession of cocaine in violation of Code § 18.2-250 and

complains, on appeal, that the evidence was insufficient.     We

disagree and affirm the judgment of the trial court.

     The parties are fully conversant with the record, and we

recite only those facts necessary to a disposition of this

appeal.   Under familiar principles of appellate review, we

examine the evidence in the light most favorable to the

Commonwealth, granting to it all reasonable inferences fairly

deducible therefrom.    Traverso v. Commonwealth, 6 Va. App. 172,

176, 366 S.E.2d 719, 721 (1988).   The jury's verdict will not be


     *
      Pursuant to Code § 17-116.010 this opinion is not

designated for publication.
disturbed unless plainly wrong or without evidence to support it.

 Id.       The credibility of a witness, the weight accorded the

testimony, and the inferences to be drawn from proven facts are

matters solely within the province of the fact finder.          Long v.

Commonwealth, 8 Va. App. 194, 199, 379 S.E.2d 473, 476 (1989).

       On August 29, 1994, Chesapeake Police Officer James E.

Jarrett, Jr. observed defendant consuming beer in an "open public

area."      Jarrett exited his marked patrol car, approached

defendant, requested identification, and advised that he intended

to issue defendant a summons for drinking in public.          Jarrett

conducted a "pat[] down" of defendant, "quick[ly] pushing or

grabbing . . . [his] clothing" for weapons, without "go[ing] into

inner clothing," and discovered neither weapons nor narcotics.

Defendant was then "placed" on the "rear seat on the right side"

of the police vehicle while a "warrants check" was "run" by

Jarrett.      Finding no outstanding warrants, Jarrett issued

defendant the promised summons and released him.
       Moments later, Jarrett, in accordance with his custom,

"checked the rear seat by lifting it up and looking in and
                                                          1
feeling to make sure nothing ha[d] been dropped off."          During

       1
        Jarrett testified that he "always check[s his] patrol car[]

before . . . go[ing] on duty and . . . after somebody has been

placed in the back to make sure nothing has been dropped in

there," an inspection which includes "lifting [the rear seat] up

and looking in and feeling" for objects.



                                   - 2 -
this routine search, Jarrett discovered "a clear plastic baggie,"

containing six individual packages of crack cocaine, "under the

seat between the frame of the vehicle and the seat cushion area"

occupied by defendant.   Defendant was immediately again stopped

and arrested for the instant offense.

     "Possession may be actual or constructive.     Constructive

possession exists when 'an accused has dominion or control over

the drugs.'   Such 'possession may be proved by "evidence of acts,

declarations or conduct of the accused from which the inference

may be fairly drawn that he knew of the existence of narcotics at

the place where they were found."'"      Castaneda v. Commonwealth, 7
Va. App. 574, 583, 376 S.E.2d 82, 86 (1989) (en banc) (citations

omitted).   "Proof of constructive possession necessarily rests on

circumstantial evidence; thus, 'all necessary circumstances

proved must be consistent with guilt and inconsistent with

innocence and exclude every reasonable hypothesis of innocence.'"

 Burchette v. Commonwealth, 15 Va. App. 432, 434, 425 S.E.2d 81,

83 (1992) (citations omitted).

     "Although mere proximity to the drugs is insufficient to

establish possession, and occupancy of [a] vehicle does not give

rise to a presumption of possession, Code § 18.2-250, both are

factors which may be considered in determining whether a

defendant possessed drugs."   Josephs v. Commonwealth, 10 Va. App.
87, 100, 390 S.E.2d 491, 498 (1990) (en banc) (citations

omitted).   "[I]n order for ownership or occupancy . . . of a



                                 - 3 -
vehicle to be sufficient to support [such] inference[,]

. . . [the] occupant must be shown to have exercised dominion and

control over the premises and to have known of the presence,

nature, and character of the contraband at the time of

such . . . occupancy."    Burchette, 15 Va. App. at 435, 425 S.E.2d

at 83-84 (citation omitted).   However, "[t]he Commonwealth is not

required to prove that there is no possibility that someone else

may have planted, discarded, abandoned or placed the drugs . . .

in the [automobile]."    Brown v. Commonwealth, 15 Va. App. 1, 10,

421 S.E.2d 877, 883 (1992) (en banc).

     Jarrett's inspection of the police vehicle immediately prior

to his encounter with defendant disclosed no contraband.   Only

defendant and Jarrett were thereafter inside the car, and the

offending drugs were discovered hidden in the area occupied by

defendant.   From such evidence, the jury could conclude that

defendant removed the cocaine from his person and placed it

beneath the seat cushion, attempting to conceal the drugs from

Jarrett.

     Accordingly, we affirm the conviction.
                                                    Affirmed.




                                - 4 -